PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT
          _____________

              No. 11-1567
             _____________

    UNITED STATES OF AMERICA

                    v.

        BRANDON PIEKARSKY,
              Appellant
           _____________

      On Appeal from the District Court
   for the Middle District of Pennsylvania
            (No. 3-09-cr-00396-1)
District Judge: Honorable A. Richard Caputo

             _____________

              No. 11-1568
             _____________

    UNITED STATES OF AMERICA

                    v.

         DERRICK DONCHAK,
              Appellant
                       ___________

              On Appeal from the District Court
           for the Middle District of Pennsylvania
                    (No. 3-09-cr-00396-2)
        District Judge: Honorable A. Richard Caputo
                        ___________

                Argued on January 12, 2012

  Before: McKEE, Chief Judge, FUENTES and JORDAN,
                    Circuit Judges

               (Opinion Filed: June 18, 2012)



James A. Swetz, Esq.                   (ARGUED)
Cramer, Swetz & McManus, P.C.
711 Sarah Street
Stroudsburg, PA 18360

      Attorney for Appellant Brandon Piekarsky


William A. Fetterhoff, Esq.            (ARGUED)
Fetterhoff and Zilli
218 Pine Street
Harrisburg, PA 17101

      Attorney for Appellant Derrick Donchak

Thomas E. Perez



                              2
       Assistant Attorney General
Jessica Dunsay Silver
Angela M. Miller                         (ARGUED)
U.S. Department of Justice
Civil Rights Division, Appellate Section
Ben Franklin Station
P.O. Box 14403
Washington, DC 20044-4403

      Attorneys for Appellee




                               3
                OPINION OF THE COURT


FUENTES, Circuit Judge:
       Brandon Piekarsky and Derrick Donchak were
convicted in federal court for the brutal beating and eventual
death of Luis Ramirez, a resident of the Defendants’ town.
The Defendants were charged with criminal violation of the
Fair Housing Act, 42 U.S.C. § 3631, which penalizes actions
taken against an individual on account of his race, color or
national origin, and with the specific intent to intimidate the
victim or others like him from exercising their right to
housing free of discrimination. On appeal, they argue that the
District Court erred in instructing the jury that the
Government was not required to prove that issues of race and
occupancy were the Defendants’ only motivations in beating
Ramirez. The Defendants also raise other issues, including
whether double jeopardy barred their federal trial and whether
the evidence was sufficient to support a conviction under §
3631. For the reasons that follow, we will affirm.

                              I.
                              A.
       This case arises out of an exceedingly disturbing series
of events that culminated in the beating and eventual death of
Luis Ramirez, a resident of Shenandoah, Pennsylvania, on
July 12, 2008. Donchak and Piekarsky, then eighteen and
sixteen years old, respectively, were also residents of
Shenandoah. On the night of July 12, 2008, they were
accompanied by a group of other young Shenandoah



                              4
residents: Brian Scully, Ben Lawson, Colin Walsh and Josh
Redmond, all of whom played high school football with, and
were close friends of, the Defendants. Scully, Walsh and
Redmond were key witnesses for the federal prosecution in
this case.
        At trial, the testimony revealed that members of this
group regularly made derogatory comments about Hispanic or
Latino individuals, and frequently voiced their displeasure
with the presence of such individuals in Shenandoah. The
friends often referred to such individuals as “Mexicans”
because they considered it to be a derogatory term. (Append.
221.) Scully testified that he, Donchak and Walsh would
frequently discuss the increasing Hispanic population in
Shenandoah, and would say things like “Get them out of
here,” or “[I]t’s not good for our [t]own.” (Id.) Lawson
testified that these sentiments were shared by many people in
his high school class. (Append. 211-12.) Walsh testified that
Donchak, in particular, was very vocal in these sentiments,
and that he “really didn’t like Hispanic people.” (Append.
379.) He also stated that Donchak often wore a t-shirt that
said “Border Patrol,” and drove through town blasting “The
White Man Marches On”—a white supremacist anthem that
glorifies the use of violence against minorities—from the
speakers of his pickup truck. (Append. 379, 381.)
       On the night of Ramirez’s beating, Piekarsky,
Donchak, and their friends encountered Luis Ramirez and
became engaged in a verbal disagreement with him. That
verbal disagreement escalated to a physical altercation which
resulted in the savage beating of Ramirez by Donchak,
Piekarsky and other members of the group as he lay on the
ground. Ramirez died two days later as a result of the injuries
he sustained.


                              5
        Prior to that encounter, the group had been partying
and drinking malt liquor near a creek in Shenandoah for two
or more hours. They then attended a neighborhood Polish
American block party, but were asked to leave shortly after
they arrived, when Piekarsky became involved in a verbal
altercation with another partygoer and had to be physically
restrained by his friends.
        It was after they left the party, while walking through a
neighborhood park, that the group encountered Ramirez, who
was accompanied by Roxanne Rector. Scully made a
comment to Rector to the effect that it was too late for her to
be out. Ramirez, who was sitting nearby on a park swing,
stood up and said something to the group in Spanish. Scully
responded to Ramirez, saying, “This is Shenandoah. This is
America. Go back to Mexico.” (Append. 149.) From there,
the situation escalated. Ramirez responded with more words,
and took out his cell phone to call someone. Donchak called
Ramirez a “Spic,” (Append. 228) and Walsh told Ramirez to
“Get the fuck out of here” (Append. 387, 639). Ramirez, at
Rector’s insistence, began walking backwards out of the park
and away from the group.
       When Ramirez reached the street, he turned his back to
the group and continued to walk away. Piekarsky, joined by
Walsh and Scully, ran after Ramirez. Piekarsky and Ramirez
began fighting, and Piekarsky eventually picked Ramirez up
and threw him to the ground. Piekarsky apparently attempted
to kick Ramirez while he was down, but tripped and fell over.
By the time Ramirez stood up, Donchak had run over from
the park and begun repeatedly punching Ramirez in the face,
calling him a “fucking Spic.” (Append. 389-90.) Ramirez
eventually fell to the ground, at which point the rest of the
group joined in on the beating.


                               6
        At this point, the group was positioned across the
street from the park, in front of a home. Donchak, Walsh,
Piekarsky and Scully stood over Ramirez and kicked him
repeatedly. Walsh testified that he kicked Ramirez in the
lower body “just once,” but that “everybody else was kicking
him in the upper part, in his head and his chest and his upper
body.” (Append. 391.)
         The kicking stopped when Victor Garcia—Ramirez’s
friend, whom he had called on his cell phone at the beginning
of the altercation—arrived with his then-fiancée Arielle,
whom the Defendants knew from school. As Garcia
approached, the group broke up and began walking down the
street. One member of the group called at Garcia, screaming,
“Fucking Mexican.” (Append. 545-546.) Donchak, who was
still standing nearby, threw a few more punches at Ramirez
and, as he walked away, turned and again said, “Fuck you
Spic.” Walsh addressed Arielle and said, “This isn’t racial.”
(Append. 392.) Scully turned and said, “Go home, you
Mexican motherfucker.” (Append. 233-234.) Apparently
provoked by these comments, Ramirez—who was standing at
this point—charged at Scully, and the two began fighting.
Walsh ran up and punched Ramirez in the face, causing him
to fall backwards “like a brick,” slamming his head against
the concrete. (Append. 527.) Then, as Ramirez lay on the
ground, motionless, Piekarsky ran up and kicked Ramirez in
the side of the head. Arielle testified that the kick delivered




                              7
was so forceful that it made a “crack” sound, and caused
Ramirez’s head to fly to the side. 1 (Append. 488.)
        Witnesses testified that, immediately after Piekarsky
kicked him in the head, Ramirez began convulsing and
making “snoring” sounds. (Append. 488.) The Defendants
and their friends fled the scene at this point. One member of
the group—either Piekarsky or Scully—yelled, “Tell your
fucking Mexican friends to get the fuck out of Shenandoah or
you’re going to be fucking laying next to him.” (Append.
325.) Someone called 9-1-1, but Ramirez was unconscious
and unresponsive when medical help arrived. By that time,
his head was misshapen, and his face was swollen. He was
taken by helicopter to a nearby trauma center. Two days
later, he died.
       In the days after the accident, the Defendants and their
friends hatched a plan to conceal what had happened during
the fight with Ramirez. That plan appears to have included
the Defendants, their friends, Piekarsky’s mother, and three
officers of the Shenandoah Police Department—Officer Jason
Hayes, Lt. William Moyer and Chief of Police Matthew
Nestor, 2 all of whom were friends of the Piekarsky family.


1
  Medical testimony produced at trial stated that the kick,
combined with the fall that preceded it, were the cause of the
damage to Ramirez’s skull and his eventual death.
2
  In a separate federal proceeding, Nestor, Moyer and Hayes
were tried together on charges of conspiracy and obstruction
of justice, stemming from these events. Following trial, a
jury convicted Nestor of obstruction of justice in violation of
18 U.S.C. § 1519. Moyer was convicted of making false


                              8
Witnesses testified at trial that, in the hours immediately
following the incident, both Donchak and Piekarsky spoke
with Hayes and Moyer. The group of men who had been
present at the fight also met at Donchak’s home to discuss the
fight. Piekarsky, who was talking with Moyer and Hayes at
this time, called the group and assured them that he had told
the police that the fight was not racially motivated, had only
been a fight between Walsh and Ramirez, and that Walsh had
acted in self defense. He also withheld the fact that he had
kicked Ramirez in the head.
        Piekarsky and his mother arrived at Donchak’s house
later than the others and told the group that they needed to
“get a story.” By this time, they had learned that Ramirez
would likely die from his injuries. At the same meeting,
according to the testimony of Redmond and Scully, the
Defendants joked about getting the name “Lupe” tattooed on
their bodies, given that Ramirez was “Mexican.” (Append.
242, 302, 650.) The evidence also showed that, during this
time, Piekarsky’s mother was in constant contact with Hayes
and Moyer, as well as Chief Nestor.
       The day after the assault, Scully was interviewed by
Moyer, Hayes and two detectives from the Schuylkill County
District Attorney’s Office. Scully testified at trial that, at this



statements in a police report, in violation of 18 U.S.C. § 1001.
Hayes was acquitted of all charges. See United States v.
Nestor, No. 3:09-CR-397, 2011 U.S. Dist. LEXIS 55890
(M.D. Pa., May 25, 2011). We recently affirmed those
convictions on appeal. United States v. Moyer, 674 F.3d 192
(3d Cir. 2012).



                                9
interview, he intentionally withheld information regarding the
drinking the group had done the night before, the kick to
Ramirez’s head and the use of racial epithets. Shortly after,
the group met again—this time explicitly in order to get their
stories straight. The boys’ parents discussed the situation in
the living room, while the boys spoke in the back yard. The
group agreed to tell the police that no one had kicked Ramirez
and that no one had been drinking. They also agreed to tell
the police that the fight was not racially motivated and to hide
the fact that they had yelled racial slurs during the beating. 3
       It was only after the District Attorney’s Office fully
took over investigation of the case—roughly one week after
the incident—that the group’s stories began to unravel.
During follow-up interviews with the District Attorney’s
Office, Redmond, Scully and Walsh recanted their previous
statements and told investigators what had really happened on
the night Ramirez was beaten.
                                   B.
       In July 2008, the Defendants were indicted in Shuylkill
County Court with aggravated assault, simple assault,
reckless endangerment of another person and ethnic
intimidation—a general hate-crime under Pennsylvania law. 4


3
 For a complete account of the details of the cover-up by the
police, see Moyer, 674 F.3d 192.
4
   Under Pennsylvania’s ethnic intimidation statute, an
individual violates the statute where he acts (1) with
malicious intention toward the actual or perceived race, color,
religion, etc. of an individual or group of individuals; and (2)
commits a offense relating to arson, criminal mischief or


                              10
Donchak was also charged with hindering apprehension or
prosecution, corruption of minors with alcohol, underage
drinking, and furnishing alcohol to minors. Piekarsky,
because he was alleged to have been the person who kicked
Ramirez in the head, was also charged with third-degree
murder and voluntary manslaughter. State authorities also
charged him with criminal solicitation to hinder apprehension
or prosecution/giving false reports to law enforcement
authorities, and with underage drinking. 5
       In August 2008, federal authorities became more
involved in the investigation of Ramirez’s death. At several
points in their respective investigations, state and federal
authorities shared information and resources in investigating
these crimes, and in conducting interviews of key witnesses.
       The state trial commenced in April 2009. After five
days of trial and eight hours of deliberation, a Schuylkill
County jury acquitted Piekarsky of all but the simple assault
charge against him. Donchak was convicted of simple
assault, corruption of minors and furnishing of alcohol to


other property crimes as defined by Pennsylvania law; or (3)
commits and crime against the targeted individual’s person.
18 Pa. C.S. § 2710.
5
  County prosecutors also charged Colin Walsh with murder,
voluntary manslaughter, aggravated assault, simple assault,
reckless endangerment of another person, and ethnic
intimidation.    Walsh signed a proffer agreement and
cooperated with the state and federal officials. The charges
against Walsh were, ultimately, dismissed. Walsh thereafter
served as a key witness against the Defendants.



                             11
minors. Both Donchak and Piekarsky were sentenced with 6-
23 months’ imprisonment. Both were released on probation
approximately six months later.
        The state court verdict triggered public outcry from
members of the town, special interest groups and public
figures. Shortly after the verdict, then-Governor Rendell
wrote the Department of Justice, acknowledging the
Department’s ongoing investigation into the assault on
Ramirez and requesting that it consider bringing civil rights
charges against Piekarsky and Donchak.            Following the
conclusion of its investigation into the matter, the Department
of Justice filed federal charges.
       In December 2010, a federal grand jury indicted
Piekarsky and Donchak on charges of interfering with
Ramirez’s federal housing rights under 42 U.S.C. § 3631.
That statute criminalizes conduct that interferes with,
intimidates or injures an individual because of his race or
national origin, and because he is or is considering occupying
a dwelling in a given neighborhood. Id. Donchak was also
charged with conspiring to falsify, and aiding and abetting in
the falsification of, official police reports in violation of 18
U.S.C. § 371, and with obstruction of justice pursuant to 18
U.S.C. §§ 1519 and 2. Both Defendants pled not guilty to the
charges and filed a joint motion to have the indictment under
§ 3631 dismissed for failure to state a claim, and under the
Double Jeopardy Clause of the Fifth Amendment to the U.S.
Constitution, in light of their acquittal in state court. The
District Court denied these motions.
       In February 2011, following trial, a federal jury in the
Middle District of Pennsylvania found the Defendants guilty
of criminal violations of the Fair Housing Act. Donchak was



                              12
also convicted of conspiring with local police, and with
aiding and abetting in the falsification of official police
reports in frustration of a federal investigation. 6 The District
Court sentenced Piekarsky to 108 months’ imprisonment, to
be followed by three years of supervised release. Donchak
received a sentence of 108 months’ imprisonment for the
housing crime, 108 months’ imprisonment on the aiding and
abetting crime under 18 U.S.C. § 1519, and 30 months’
imprisonment for the aiding and abetting violation under 18
U.S.C. § 371, all terms to run concurrently and to be followed
by three years’ supervised release. This appeal followed.
                               C.
        The Defendants now challenge, jointly and
individually, numerous aspects of their convictions, their
sentences, and certain decisions made by the District Court at
trial. Together, they contend that the federal trial, which
followed their acquittals in state court, violated the Double
Jeopardy Clause of the Fifth Amendment and that the District
Court erred in instructing the jury on the appropriate legal
standards under 42 U.S.C. § 3631. They also argue that the
District Court misapplied United States Sentencing Guideline
§ 2H1.1 when it calculated their Offense Levels using
Voluntary      Manslaughter—rather        than     Involuntary



6
  At the close of the Government’s case-in-chief, Donchak
moved to dismiss one count of obstruction of justice for
insufficient evidence. The District Court granted that motion.
Count 3 of the indictment, which also charged obstruction of
justice under § 1519, was not dismissed.



                               13
Manslaughter—as the underlying offense for purposes of
their conviction under § 3631.
        Individually, Piekarsky also contends that the District
Court erred in precluding him from arguing, before the jury,
the differences between race, ethnicity, alienage and
immigration status, and that § 3631 did not apply under the
facts of this case; that the District Court unduly limited his
ability to cross-examine a witness about her feelings about the
state-court acquittal; and that there was insufficient evidence
to convict him under § 3631. Donchak challenges the
sufficiency of the evidence supporting his convictions under
§§ 1519 and 371. He also argues that there was a variance
between his indictment, which alleged a single conspiracy to
falsify reports in hindrance of a federal investigation under
§ 371 and the government’s proof at trial, which he argues
proved, at best, two conspiracies.
      The District Court had jurisdiction under 18 U.S.C. §
3231. Our review is proper pursuant to 28 U.S.C. § 1291.
                              II.
        Donchak and Piekarsky appeal the District Court’s
instruction to the jury on Count One of the Indictment, which
charged a violation of the Fair Housing Act of 1968, 42
U.S.C. § 3631. Under § 3631, it is a crime to intimidate or
interfere with any person “because of his race . . . and because
he is or has been . . . occupying . . . any dwelling.” 42 U.S.C.
§ 3631(a). Similarly, it is a crime to “intimidate such person
or any other person or any class of persons from” occupying a
dwelling. Id. § 3631(b).




                              14
       At trial, Donchak and Piekarsky requested that the
District Court provide an additional instruction to the jury on
the meaning of § 3631 and proposed the following language:
       [I]n order to find the Defendants . . . guilty of
       Count One[,] the jury must be satisfied that the
       Government has proven beyond a reasonable
       doubt that the Defendants were motivated to
       commit an unlawful assault against Luis
       Ramirez because of his race AND because he
       was occupying a dwelling in Shenandoah. The
       Government must prove that the assault of Luis
       Ramirez occurred because of both of those
       reasons. The word “because” in the statute is
       to be understood in its common meaning.
       Dictionaries define the word “because” to
       mean “for the reason that,” or “by reason of,”
       or “due to.”

(Supp. Append. 121 (emphasis and capitalization in
original).) In effect, Donchak and Piekarsky urged the
District Court to instruct the jury that race and residency had
to be the sole or primary motivation behind the assault.
       The District Court refused to instruct the jury in this
manner, holding that, under statutes in which racial animus is
a basis for or an element of the crime, race need only be a
motivating factor, and not the predominant purpose. Instead,
the District Court instructed the jury as to the elements of a
crime under § 3631, which included a showing that the
“defendants acted on [account] of racial bias and the
occupancy of a dwelling in Shenandoah.” (Append. 994.) It
then went on to explain to the jury that, in order to satisfy the




                               15
third element of the crime, the government was required to
prove that the defendants
       acted because of Mr. Ramirez’s race and
       because of the race of other Latino persons
       occupying dwellings in Shenandoah and
       because Luis Ramirez and other Latino persons
       were occupying dwellings in Shenandoah. * * *
       The government need not prove that these were
       [the Defendants’] only motivation[s].

              In other words, the government need not
       prove that race and occupancy were the only
       reasons for their actions. The presence of other
       motives, such as personal dislike, anger or
       revenge does not make the conduct any less a
       violation of the statute, Section 3631.

(Append. 994-95 (emphasis added).)
       On appeal, Donchak and Piekarsky maintain that this
instruction, referred to as a “mixed motive” instruction,
misstated the legal standard governing the specific intent
requirement under § 3631. They argue that the instruction
was in error because it “ignored the plain text of § 3631” by
“diluting” the “plain, universally understood meaning” of the
word “because” and inviting the jury to convict the
Defendants “even if they found that Piekarsky and Donchak
had other motives.” (Piekarsky Br. at 49; Donchak Br. at 37.)
Instead, they submit that “mixed motive” instructions under §
3631 are improper, and ask this Court to vacate the conviction
under § 3631 and remand for a new trial.
        Where, as here, a criminal defendant argues that the
district court’s jury instructions misstated the applicable law,


                              16
our review is plenary. United States v. Dobson, 419 F.3d
231, 236 (3d Cir. 2005); United States v. McLaughlin, 386
F.3d 547, 552 (3d Cir. 2004). Where the language of a
district court’s given instruction is legally sound and the court
has additional proposed language by a party before it,
“[r]efusal to give a proposed instruction is reversible error
only if the omitted instruction is correct, is not substantially
covered by other instructions, and is so important that its
omission prejudiced the defendant.” United States v. Urban,
404 F.3d 754, 779 (3d Cir. 2005) (quoting United States v.
Davis, 183 F.3d 231, 250 (3d Cir. 1999) (internal quotations
omitted).
       Thus, we are presented with two questions: first,
whether the District Court’s “mixed motive” instruction to the
jury “misstated the applicable law” under § 3631; second,
whether the District Court abused its discretion in refusing to
include the Defendants’ proposed language purporting to
define or underscore the meaning of the word “because”
under § 3631.
                                A.
        Under § 3631, a party may be convicted where he, “by
force or threat of force willfully injures, intimidates or
interferes” with–

       (a) any person because of his race, color,
          religion, sex, handicap * * *, familial status
          * * *, or national origin and because he is or
          has been selling, purchasing, renting,
          financing, occupying, or contracting or
          negotiating for the sale, purchase, rental,
          financing or occupation of any dwelling, or



                               17
          applying for or participating in any service,
          organization, or facility relating to the
          business of selling or renting dwellings; or

      (b) any person because he is or has been, or in
          order to intimidate such person or any other
          person or any class of persons from–

          (1) participating, without discrimination on
          account of race, color, religion, sex,
          handicap * * *, familial status * * *, or
          national origin, in any of the activities,
          services, organizations or facilities described
          in [§ 3631(a)]; or

          (2) affording another person or class of
          persons opportunity or protection so to
          participate[.]

42 U.S.C. § 3631(a), (b) (emphasis added). The statute,
passed in 1968 as part of a suite of legislation designed to
address racial discrimination at the height of the Civil Rights
Movement, was intended to target the various means by
which certain classes of individuals were discriminated
against in renting, purchasing or owning property in certain
neighborhoods. S. Rep. No. 90-721 (1967), reprinted in 1968
U.S.C.C.A.N. 1837, 1842-43. It was also meant to provide a
gap-filling measure for enforcing individual rights to housing,
free of discrimination or intimidation, where Congress
believed state law had fallen short or had abdicated
responsibility altogether. Id. Under § 3631, when an
individual commits such an act of intimidation by inflicting
physical injury on another person, he or she is subject to




                              18
criminal prosecution and a sentence of up to ten years. Id. at
1841.

       We begin by noting that the District Court’s
instructions to the jury on the elements of proof required
under § 3631 restate—almost verbatim—the language of the
statute itself. To the extent the instructions employ the
language of § 3631, they do not, of course, misstate the law.
The relevant question, then, is whether the District Court’s
statement that “the presence of other motives, such as
personal dislike, anger or revenge does not make the conduct
any less a violation of the statute” in some way misstates
what § 3631 requires.

       This Circuit has not previously examined or
determined the extent to which a showing of mixed motives is
legally sufficient to support a conviction under § 3631. The
opinions of our sister circuits, however, provide ample
support for the proposition that a conviction based on “mixed
motives” falls well within the reach of § 3631, so long as the
evidence is sufficient to show that the defendant’s actions
were taken because of the defendant’s animus toward a
protected class and on account of an intent to intimidate a
member of that protected class of individuals from exercising
his housing rights under the Act. Since the Fifth Circuit’s
decision in United States v. Johns, 615 F.2d 673 (5th Cir.
1980), courts have been in general agreement that, under §
3631, the “presence of other motives . . . does not make [a
defendant’s] conduct any less a violation of § 3631,” id. at
676.

       Most recently, in United States v. Craft, the Seventh
Circuit upheld the conviction under § 3631 of a defendant
who had committed arson at several structures in South Bend,


                             19
Indiana—only two of which were homes owned by
individuals who fell within a protected class under § 3631.
The defendant challenged the sufficiency of the evidence
supporting his convictions under § 3631, arguing in part that
he had ulterior motives for burning the houses. One of the
resident-victims, a black man, owed him money, and the
defendant argued that that was the reason he had burned the
victim’s house. The Seventh Circuit found this argument
unavailing, stating that the government was not required to
prove that racial animus was the defendant’s “sole
motivation.” “Rather, it was only required to prove that the
victims’ race or ethnicity partially motivated” the crimes.
484 F.3d 922, 926 (7th Cir. 2012) (citing United States v.
Magleby, 241 F.3d 1306, 1310 (10th Cir. 2001)). Craft was
consistent with language from the Seventh Circuit’s earlier
opinion in United States v. Hartbarger, in which that court
noted, in a footnote, that the district court had correctly
instructed the jurors in a § 3631 case that “defendants could
be found guilty even if they had mixed motives in committing
the act.” 148 F.3d 777, 784 n.6 (7th Cir. 1998), overruled on
other grounds by United States v. Colvin, 353 F.3d 569, 576
(7th Cir. 2003).        Though the defendants’ appeal in
Hartbanger was not itself a challenge to the district court’s
“mixed motives” instruction, that court’s language is
nonetheless telling, given that the Hartbarger defendants had
argued earlier in the proceedings that they had burned a cross
in the victim’s yard for personal reasons—a previous verbal
altercation with him—and not because of his race. 148 F.3d
at 779, 784 n.6; see also Magleby, 241 F.3d at 1310
(approving instruction in a § 3631 case, challenged on other
grounds, in which the district court stated that “[i]t does not
matter that the defendant may have had more than one motive




                              20
in performing the act as long as . . . race was one of his
motives”).

        Because these cases involve challenges to the
sufficiency of evidence under a conviction under § 3631 they
are demonstrative of what passes legal muster under that
provision. Donchak and Piekarsky concede that the reasoning
of these cases would foreclose their line of argument, but urge
us to disregard them because those holdings, they argue,
“ignore the plain text of § 3631.” (Piekarsky Br. at 49;
Donchak Br. at 31.) We disagree.

        Indeed, in analyzing similar text in an analogous
context, our own case law makes clear that a “mixed motive”
jury instruction sets forth the correct legal standard for crimes
involving a specific intent to deprive a victim of a protected
right. See United States v. Ellis, 595 F.2d 154 (3d Cir. 1979).
In Ellis, we reviewed jury instructions given regarding
criminal charges under 18 U.S.C. § 241, which prohibits
conspiracies undertaken to deprive an individual of his civil
rights, or “because of his having so exercised the same.” The
district court in that case refused a proposed defense
instruction that stated that the intent to deprive the victim of
his civil rights needed to be the “predominant purpose” of the
conspiracy. On appeal, we affirmed the district court’s
decision, noting that the proposed instruction would
inappropriately invite jurors to override the guiding purpose
of the legislation—the prevention of constitutional injuries—
by also finding that the parties had some other permissible
purpose. Ellis, 595 F.2d at 162; see also United States v.
Johnstone, 107 F.3d 200, 210 (3d Cir. 1997) (approving
under 18 U.S.C. § 1842 a jury instruction stating it did not
matter “that a defendant may also have been motivated by
hatred, anger or revenge, or some other emotion”); cf. United


                               21
States v. Bledsoe, 728 F.2d 1094, 1098 (8th Cir. 1984)
(upholding mixed motives instruction under 18 U.S.C. § 245
that stated that “the presence of other motives . . . does not
make his conduct any less a violation” of the statute); Craft,
484 F.3d at 926 (stating that, under § 3631, the government
need only prove that “race or ethnicity partially motivated”
the crimes).

        The Defendants argue that Ellis is inapposite, since the
defendants in Ellis “did not have ‘mixed motives,’” and
because the legislation in Ellis is not identically worded to
§ 3631. (Piekarsky Br. at 46; Donchak Br. at 28.) We find
these arguments unpersuasive. First, the Defendants ignore
the fact that the statute we analyzed in Ellis does, in part, rely
on the word “because” in stating the proscribed specific
intent. An individual violates § 241 when he conspires to
“injure, oppress, threaten, or intimidate” any person in the
exercise of his constitutional rights and privileges, “or
because of his having so exercised the same.” Second, while
Ellis does not refer to the defendants’ having “mixed
motives,” specifically, it does concern the defendants’
“purpose” in conspiring as they had to violate the victim’s
constitutional rights. 595 F.2d at 162. The parallel to this
case is readily apparent: A purpose, like a motive, is “the
reason for which something is done.” OXFORD ENGLISH
DICTIONARY (2012); cf. Supp. Append. 121 (Defendants’
Proposed Jury Instruction) (proposing the District Court
define “because” for purposes of § 3631, to mean “by reason
of,” “for the reason that,” and “due to”).

       Thus, though the language of the statutes may differ,
we consider our interpretation under § 241 to be instructive in
this case. To that end, the import of Ellis is the degree to
which it underscores this Circuit’s concern that the general


                               22
purpose of such statutes—those designed to deter and punish
acts taken with the specific intent of depriving a victim of a
federally recognized right—not be undermined by the ease
with which a defendant can argue that he had some additional
motive or purpose in acting as he did. This is a reading that is
reinforced by the plain text of § 3631 and the legislative
purpose in its enactment.

       The Defendants’ argument that the District Court
impermissibly diluted the legal standard under § 3631
necessarily relies on the implicit proposition that the statute
uses the word “because,” under its “ordinary meaning”
(Piekarsky Br. at 49; Donchak Br. at 31-32), to mean
“primarily,” or even “singularly.” To be sure, the Defendants
are correct that a word in a statute, unless otherwise defined,
is understood by its ordinary meaning. However, we decline
to accept the Defendants’ argument that the ordinary meaning
of the word “because” carries the weight that they would
assign to it.

        The word “because” is defined to mean “for the reason
that,” “on account of,” and “by reason of.” OXFORD ENGLISH
DICTIONARY (2012). Those meanings do not, necessarily,
connote exclusivity or predominance. Nor, viewing the word
in the context of the statute as a whole, are we compelled to
adopt such a reading. As § 3631 itself makes clear,
something can be done “because of” multiple reasons. See §
3631 (premising violation on actions taken “because of” race
and “because of” occupancy). Certainly, then, “because”
cannot connote exclusivity.

       Indeed, the inclusion of such language would threaten
to limit drastically the availability of the protections afforded
by § 3631—a result not intended by Congress in the drafting


                               23
of this statute. Rather, in passing the legislation at hand,
Congress intended to “broadly prohibit” the use of violence as
a means of intimidating individuals from exercising their
federal rights, and to create a powerful, useful federal tool for
filling in state-law shortcomings in this area. See S. Rep. No.
90-721, 1968 U.S.C.C.A.N. at 1837-45. It did so by targeting
and criminalizing actions taken with a very specific
proscribed intent: the intent to injure, intimidate or interfere
with a person’s exercise of his or her rights, under the Fair
Housing Act, because of that person’s race, color, religion,
sex, handicap, familial status or national origin. Where a
jury, presented with all the evidence, determines that that
specific intent is demonstrated beyond a reasonable doubt in
the case before it, the dictates of § 3631 have been met and a
conviction is appropriate. See Johns, 615 F.2d at 675 (“The
presence of other motives,” so long as the proscribed intent is
found, “does not make [the] conduct any less a violation of 42
U.S.C. § 3631.”).

        The Defendants argue that this reading of § 3631 is too
broad—that, under this construction, “a single racial
epithet . . . uttered in the anger and intemperate speech of an
entirely random street fight, caused by an insult or by merely
personal animus, could become the basis for a conviction
under the Fair Housing Act.” (Piekarsky Br. at 50; Donchak
Br. at 32-33.) Of course, as the facts above demonstrated,
this is not a case involving “a single racial epithet.”

        Bearing in mind that the issue before us concerns the
legality of mixed motive instructions given to the jury, which
considers their application in light of the evidence and the
arguments offered by both the prosecution and the defense,
we are confident that—even under a “mixed motives” jury
instruction—a single untoward comment would not yield


                               24
such a heavy handed result. Nor is it likely that a single racial
epithet, taken alone, would be sufficient to demonstrate that
the Defendants’ conduct was motivated by an intent to
discriminate on the basis of the victim’s attempt to peacefully
reside in a given neighborhood.

       As we have said, Congress has criminalized certain
conduct, taken with specifically proscribed intent, through its
enactment of § 3631. As other Circuits’ cases dealing with §
3631 make clear, at trial, a defendant has the opportunity to
present his defense and to demonstrate to the jury that,
whatever the facts, he did not hold this specific intent at the
time of the alleged crime. It is the jury that is tasked with
evaluating the facts and determining whether § 3631 applies,
or whether a defendant’s use of racial epithets or his
personally held biases are instead merely incidental to his
other motivations for acting as he did. Our holding here—
which merely limits the word “because” to what we take to be
its plain, ordinary, congressionally intended meaning—has
not so “diluted” the language of that statute so as to render
that evaluation meaningless.

                               B.

        We next consider whether, despite the legal soundness
of its own instructions, the District Court abused its discretion
in declining to include the language regarding the meaning of
the word “because,” proposed by the Defendants. As
previously stated, a district court abuses its discretion in
refusing to give a proposed instruction only insofar as the
proposed language (1) is correct; (2) is not substantially
covered by other instructions; and (3) is so important that its
omission prejudices the defendant. Urban, 404 F.3d at 779
(citations omitted). Applying this standard, we conclude that


                               25
the District Court did not abuse its discretion in rejecting the
Defendants’ proposed additional language.

        Aside from requesting that the Court remove the
mixed motives language from the jury instructions—language
which we have found to be a correct statement of the law
under § 3631—the Defendants’ also requested that the Court
explain the definition of the word “because” for the jury. As
the Defendants repeatedly point out, “because” is a word with
an ordinary meaning. As a result, the addition of a clarifying
definition—as proposed by the Defendants—was not
necessary to the jury’s understanding of the instructions it
received. To the extent that inclusion of the word “because”
was intended to instruct the jury that “because” means “only”
or “predominantly,” that reading is in conflict with the law,
and the District Court was correct to reject that language.

                               III.
        In addition to the Defendants’ challenges to the jury
instructions, Piekarsky also challenges the sufficiency of the
evidence supporting his conviction under § 3631.7 “The
burden on a defendant who raises a challenge to the
sufficiency of the evidence is extremely high.” United States
v. Lore, 430 F.3d 190, 203 (3d Cir. 2005) (quotation marks
omitted). Where, as here, a defendant has preserved the issue
for appeal, we review the evidence in the light most favorable
to the Government. United States v. Riley, 621 F.3d 312, 329
(3d Cir. 2010). We afford great deference to, and draw all
reasonable inferences in favor of, the jury’s verdict. Id.


7
    Donchak does not raise this challenge on appeal.



                               26
       Piekarsky argues that the evidence presented at trial
was insufficient to establish a violation of § 3631 because (1)
Ramirez was an undocumented alien, had “no right to be in
the United States” and thus “[did] not have a federally
protected right to housing in the United States;” and (2)
Piekarsky did not know that Ramirez “occupied or intended
to occupy a dwelling in Shenandoah.” 8 (Piekarsky Br. at 29-
30.)
        On the law alone, we find these arguments wanting.
The text of § 3631(a) and (b)—the provisions under which
the Defendants were charged—contains no requirement that
the victimized individual be a citizen of the United States or
otherwise lawfully residing here. Instead, both (a) and (b)
criminalize conduct against “any person because of his race,
color, . . . or national origin. Id. This language rests in stark
contrast to the text of § 3631(c), which does contain an
explicit limitation on the scope of its protection, reaching
only “any citizen” who exercises, or aids others in the
exercise of, their federally guaranteed housing rights. We
find this omission fatal to Piekarsky’s argument. See Prestol
Espinal v. Att’y General, 653 F.3d 213, 223-24 (3d Cir. 2011)
(“[W]here Congress ‘includes particular language in one
section of a statute but omits it in another section of the same
Act, it is generally presumed that Congress acts intentionally



8
  The defendants also raised this issue in a joint pretrial
motion to dismiss this count of the indictment, arguing that it
“fail[ed] to allege that they knew [Ramirez] occupied a
dwelling in Shenandoah.” (Append. 18 (District Court
Pretrial Memorandum, Aug. 11, 2010).)



                               27
and purposely in the disparate inclusion or exclusion.’”
(quoting Russello v. United States, 464 U.S. 16, 23 (1983)).
        As to whether the evidence was sufficient to
demonstrate that Piekarsky knew that Ramirez “occupied or
intended to occupy” a residence in Shenandoah, this argument
is similarly unavailing. As the language of the statute makes
clear, the victimized individual need not be a resident or
future resident of a given neighborhood in order for the
protections of § 3631 to apply. Rather, under § 3631(b), it is
enough that an individual is victimized “in order to intimidate
. . . any other person or any class of persons” from exercising
their federally guaranteed housing rights.
       Thus, under § 3631(b), all the Government needed to
prove at trial was that Ramirez was injured because the
Defendants intended to send a message to others that they
were not welcome to live in Shenandoah on account of their
“race, color . . . or national origin.” 9 Cf. United States v.


9
  Piekarsky argues in his reply that, whatever the law under §
3631, the District Court itself stated that the government was
required to show that Piekarsky knew or believed that
Ramirez was a resident of Shenandoah, because the District
Court said, during jury instructions, that § 3631 “requires
proof that Mr. Piekarsky and/or Mr. Donchak intended to
intimidate or interfere with Luis Ramirez because he was
occupying a dwelling in Shenandoah.” (Append. 992-95.)
However, reading the instructions in their entirety, it is
sufficiently clear that the District Court provided an accurate
statement of the law as we have described it. Shortly after
making the statement relied on by Piekarsky on appeal, the
District Court clarified that the “government must simply


                              28
Vartanian, 245 F.3d 609, 615 (6th Cir. 2001) (stating broad
congressional intent to prevent housing discrimination and
intimidation, generally). Under this reading of § 3631, and
viewing the evidence in the light most favorable to the
Government, we have no trouble concluding that the evidence
before the jury was sufficient to support the guilty verdict
under § 3631.
       To be sure, this case lacks the explicit and overt
reliance on the racially charged symbols—such as cross-
burning—that are so immediately evocative of an intent to
intimidate an individual on account of his race, his color or
his national origin. See, e.g., Magleby, 241 F.3d at 1313
(describing burning crosses as “symbols of racial hatred”).
Similarly, the nexus to housing issues or housing rights is less
explicit here than it is in cases involving crosses burning in
front yards or targeted acts of arson. See, e.g., Craft, 484
F.3d at 926. However, such explicit evidence is not required
to support a finding of specific intent.
        In cases involving a necessary finding of specific
intent, a jury may draw inferences of subjective intent from
evidence of the defendant’s objective acts, and from
circumstantial evidence. Riley, 621 F.3d at 333. Though a


show that Mr. Piekarsky . . . intended to do something that
would have the effect of interfering with Mr. Ramirez’s right
to occupy a dwelling in Shenandoah.” It later described the
relevant intent as an intent to interfere with the rights of Mr.
Ramirez and “other Latino persons” to “live in Shenandoah
free of racial intimidation.” (Id.)




                              29
defendant may deny having the requisite intent, and may offer
evidence suggestive of that argument, the jury may weigh all
the evidence before it and choose to disbelieve him if “his
words and acts in light of all the circumstances make his
explanation seem improbable.” Magleby, 241 F.3d at 1312
(quotation marks omitted).
        At trial, the government presented evidence that, on
the night of July 12, 2008, the Defendants and their friends
hurled an array of racially charged comments at Ramirez,
repeatedly calling him a “spic” and, alternately, a “fucking
spic,” and a “fucking Mexican.” Prior to the physical beating
of Ramirez and immediately after, Scully—a member of the
group was heard to say, “This is Shenandoah. This is
America. Go back to Mexico.” (Append. 150, 228.) During
the fight, Scully also turned and said, “Go home you Mexican
motherfucker.” (Append. 386-87.) The same individual told
Ramirez that Shenandoah was “our town” and that Ramirez
didn’t “belong” there. (Append. 387.) Finally—and in light
of the extensive amount of violence and racial epithets which
preceded it—after the beating had ended, and Ramirez lay
unconscious and convulsing on the ground, Piekarsky yelled,
“Tell your fucking Mexican friends to get the fuck out of
Shenandoah, or you’re going to be fucking laying next to
him.” 10 (Append. 325.)




10
  Walsh testified at trial that it was Scully who made this
comment. (Append. 645.) Eileen Burke, a neighbor who
witnesses the fight, testified that it was Piekarsky. (Append.
325.)



                             30
        Viewing this evidence—coupled with the other
testimony about the Defendants’ general dislike of Hispanic
or Latino individuals moving into Shenandoah, supra—in the
light most favorable to the government, we conclude that a
reasonable juror could rationally conclude that the nature of
the beating of Luis Ramirez, the extent of the violence
involved in this case, and the gratuitous nature of the racial
epithets flung about during the beating—both at Ramirez, and
at his friend, Victor Garcia—were, taken together, indicative
that Donchak and Piekarsky intended to injure Ramirez with
the purpose of intimidating him, or other Hispanic or Latino
individuals, from residing in Shenandoah.
       Piekarsky was afforded the opportunity, at trial, to
present his defense and to show the jurors that this was
merely a case—in the words of Piekarsky’s attorney—of “a
single racial epithet . . . uttered in the anger and intemperate
speech of an entirely random street fight.” (Piekarsky Br. at
50.) In light of the other evidence before them, the jurors
were not convinced. Instead, the jury found that the specific
intent elements of § 3631 were met and it issued a guilty
verdict. We see no basis to upset that finding.
                              IV.
       Regarding their Double Jeopardy claim, the
Defendants argue that, because they “were previously
charged, tried, and acquitted of all but the Simple Assault
[charge] in Schuylkill County court on the same incident,” the
federal charges against them were barred by the Double
Jeopardy clause of the United States Constitution. (Piekarsky
Br. at 18; Donchak Br. at 22.) Because the doctrine of Dual
Sovereignty applies to this case and forecloses the
Defendants’ argument on appeal, we affirm the District



                              31
Court’s determination that Double Jeopardy did not bar the
federal prosecution of this case.
       The Double Jeopardy clause of the Fifth Amendment
to the United States Constitution provides that no person shall
“be subject for the same offence to be twice put in jeopardy
of life or limb.” U.S. CONST. amend. V. Importantly,
however, there are limits to the reach of the protection
afforded by this language. As is relevant to this case, under
the doctrine of Dual Sovereignty, a state prosecution does not
bar a subsequent federal prosecution for the same conduct.
United States v. Gricco, 277 F.3d 339, 352 (3d Cir. 2002)
(citing Abbate v. United States, 359 U.S. 187, 194 (1959);
Bartkus v. Illinois, 359 U.S. 121, 137 (1959); United States v.
Lanza, 260 U.S. 377, 382 (1922)). The doctrine, articulated
by the Supreme Court in Bartkus v. Illinois and Abbate v.
United States, is a recognition of the fact that the states and
the federal government are separate sovereigns, with distinct
interests in criminalizing and prosecuting certain conduct.
       The Defendants concede that, on its face, the doctrine
of Dual Sovereignty applies to bar this line of argument.
Seeking to avoid this result, they urge this Court to adopt as
law and apply what some have called the “Bartkus exception”
to the Dual Sovereignty rule. That exception, to the extent it
has been recognized by federal courts, stems from language
in which the Supreme Court “alluded to the possibility that
dual federal and state prosecutions might run afoul of the
general rule affirming such prosecutions if one authority was
acting as a surrogate for the other, or if the state prosecution
was merely ‘a sham and a cover for a federal prosecution.’”
United States v. Berry, 164 F.3d 844, 846 (3d Cir. 1999)
(quoting Bartkus, 359 U.S. at 123-24).



                              32
        As we stated in 1999, in Berry, “[a]lthough we have
previously recognized the potential existence of an exception
to the dual sovereignty rule under Bartkus, we have never
applied the exception to overturn a second state or federal
prosecution.” Id. at 847 (citation omitted). Nor do we see
reason to do so here. Though the federal and state authorities
appear to have been cooperative with each other in
conducting their investigations, and in sharing resources for
the interviewing of witnesses, the Defendants have failed to
point this Court’s attention to any evidence, beyond mere
supposition, that the state authorities were puppets or
surrogates for the federal authorities in this case. Nor have
the Defendants presented this Court with anything to support
their claim that the state trial was a mere “sham,” conducted
in anticipation of the federal proceedings. In this case, the
state and federal government each decided to prosecute the
Defendants based on facts implicating its own valid interests
as sovereign—Pennsylvania’s in criminalizing ethnic
intimidation under 18 Pa. C.S. § 2710; the United States in
prosecuting criminal housing discrimination under 42 U.S.C.
§ 3631. Viewing the unfolding of these proceedings in their
entirety, the state trial “simply cannot be considered ‘a sham
and a cover’ for a federal prosecution.” See Berry, 164 F.3d
at 847; see also United States v. Pungitore, 910 F.2d 1084,
1106-07 (3d Cir. 1990) (concluding that the fact that “there
was a considerable amount of federal-state cooperation” did
not, alone, create a double jeopardy problem). We thus
affirm the District Court’s conclusion that Double Jeopardy
did not bar the subsequent federal prosecution of this case.
                             V.
      Having carefully considered the Defendants’ various
remaining arguments, we find them to be without merit. We


                             33
therefore affirm the final conviction, judgment, and sentence
of the District Court, in all respects.




                             34